BOOCHEVER, Justice,
with whom RA-BINOWITZ, Chief Justice, joins, dissenting.
I do not believe that the court should address the delicate issues presented by this appeal involving the relationship between the judiciary' and executive branches of government. First, I do not believe that the dispute is ripe for our consideration. The actual dispute between the initial parties has been settled and is moot. While the issue is of considerable importance and might escape review, it comes before us in the posture of a declaratory judgment action, without any evidentiary hearing developing relevant facts. The majority concedes that the judiciary has inherent authority to see that a home study is performed, arid it apparently also recognizes that the court has statutory authority to order such studies. Apparently, the majority believes that there are other resources than those of the Department of Health and Social Services (hereinafter, the Department) which may be called upon to perform such studies. I doubt that such other resources exist in most areas of Alaska, but in the absence of an evidentiary hearing, no conclusions can be reached on this important issue. Certainly, if the only available means for securing such studies is through the Department, the legislature in authorizing home studies must have intended they be performed by the Department.
Secondly, I am disturbed by the fact that no request was made of the Department prior to issuance of an order, although the Department has indicated that it is “willing to cooperate with the courts and, subject to the constraints of available resources, supply home studies when requested to do so.” Before reaching the merits of an issue such as this involving the relationship between the different branches of state government, I would require that a request be made of the Department to perform the studies. Only upon a refusal of such a request, do I believe that it would be necessary for the court to issue an order and thus raise the issues here presented.
Since the majority has addressed the issues, however, and since I respectfully differ from its conclusions, I find it necessary to set forth my views on the merits.
Analysis of the issues in this case indicates that it is not disputed that the courts have the power to order home studies in private custody cases. Statutory authority either direct or implied may be found in a number of statutes. AS 09.55.205 provides in part that in actions for divorce or legal separation, the court may enter any “order for the custody of or visitation with the minor child which may seem necessary or proper . . . . The court shall determine custody in accordance with the best interests of the child.”
Under AS 09.65.130, the court is requested to “determine whether the child should have legal representation or other services,” and the court “may further order other services be provided for the protection of the child.” Under AS 22.10.020, the superi- or court may issue “all . . . writs necessary or proper to the complete exercise of its jurisdiction.” As the Department concedes, in its brief, there can be no question that ordering home studies falls within the broad scope of such statutory authority.
Even in the absence of such authority where a court has jurisdiction to determine custody matters, it may order home studies in the exercise of its inherent equitable authority.1
*447There also appears to be no question but that the Department has statutory authority broad enough for it to provide such home studies in cases involving the welfare of children in private litigation. The Department, in effect, concedes such authorization by stating that it “is willing to cooperate with the courts and, subject to the constraints' of available resources, supply home studies when requested to do so.” The Department is required to administer laws relating to the improvement of child health. AS 18.05.010. This authorization would seem broad enough to include home investigations when issues so important to a child’s physical and mental health as the child’s custody and future care are involved.
There is clear express authority for the Department to make such investigations in adoption procedures 2 and in proceedings involving delinquent children or children in need of supervision.3
In 1977, the legislature adopted the Uniform Child Custody Jurisdiction Act applicable in private custody disputes. AS 25.-30.180(a) authorizes the superior court to request the court of another state to have social studies made with respect to the custody of a child involved in proceedings pending in the court of this state. AS 25.30.190(a) provides that, upon request of a court of another state, the superior court may order social studies to be made for use of custody proceedings in another state. It seems clear to me that the legislature, in providing that the court may order social studies, intended that the state agency with the necessary expertise and general authority for making those studies, be subject to those orders.
I cannot believe that the legislature intended that, such studies may be made at the request of out-of-state courts, but not at the initiation of Alaska courts in domestic custody disputes. In fact, it seems to me that such an interpretation of our laws involves a discrimination against Alaskan children of like circumstances dependent on the jurisdiction where the child custody dispute arises, in violation of Alaska’s constitutional equal protection provision, article I, section 1 of the Constitution of the State of Alaska. In other words, one child is entitled to the benefits of the social studies if the request comes from another state, while another child undergoing the same living accommodations and care, is not entitled to studies by the state agency with the necessary expertise because the order originates from the Alaska court. I do not think, however, that it is necessary to reach the constitutional issue, since our statutes should not be construed to reach such an incongruous result.
I believe when Alaska’s statutes are considered in pari materia that it is abundantly clear that the superior court is empowered to order home studies in private child custo*448dy disputes, and that the Department is authorized to perform those studies.4

. Tumbleson v. Tumbleson, 117 Ind.App. 455, 73 N.E.2d 59 (1947); Benjamin v. Benjamin, 370 S.W.2d 639 (Mo.App.1963); Martinez v. Martinez, 49 N.M. 405, 165 P.2d 125 (1946); Kumbartzki v. Kumbartzki, 38 A.D.2d 824, 329 N.Y.S.2d 156 (1972); Kessler v. Kessler, 10 N.Y.2d 445, 225 N.Y.S.2d 1, 180 N.E.2d 402 (1962). In Boone v. Boone, 80 U.S.App.D.C. 152, 156, 150 F.2d 153, 157 (D.C. Cir. 1945), the court stated:
We think that, for this purpose, in a custody case of the present character, the court, if possible, should call to its aid experienced and disinterested persons, such as its probation officers or the trained social workers in the Board of Public Welfare, to make an *447unbiased examination of the qualifications of these parents and of the circumstances which surround these children. We realize that the suggested procedure is new and one which the Court may very properly have hesitated to initiate on its own motion. But it is in line with well-recognized procedures in other cases in which the court acts as parens patriae, [footnote omitted]


. AS 20.15.100(d) specifies:
Except as provided in (g) and (i) of this section, an investigation shall be made by the department or any other qualified agency or person designated by the court to inquire into the conditions and antecedents of a minor sought to be adopted and of the petitioner for the purpose of ascertaining whether the adoptive home is a suitable home for the minor and whether the proposed adoption is in the best interest of the minor.
See also AS 20.15.200.


. The majority refuse to require that costs of the services be assessed against the parties as a reason for believing the legislature did not intend the services be performed by the Department. There is no reason why the Department may not present to the court its statement for services rendered. The court may then assess those costs against the parties.


. AS 47.10.020(a) provides:
Whenever a person informs the court of the facts which bring a minor within this chapter, the court shall appoint a competent person or agency to make a preliminary inquiry and report for the information of the court to determine whether the interests of the public or of the minor require that further action be taken. Upon the receipt of the report, the court may informally adjust or dispose of the matter without a hearing, or it may authorize the person having knowledge of the facts of the case to file with the court a petition setting out the facts. Where the court informally adjusts or disposes of the matter, the minor may not be detained or taken into the custody of the court, and the matter shall be closed by the court upon adjustment or disposition.